DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 March 2022 has been entered.
 	Claim 1 is currently amended.  Claim 9 is canceled.  Claims 1-8 are pending review in this action. 
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0352923, hereinafter Iwano in view of Japanese Patent Publication No. 2018-060670, hereinafter Hirose. (A machine translation of Hirose was provided in a previous office action).
Regarding claim 1, Iwano teaches an all-solid state battery (10) (paragraph [0052]). The all-solid state battery (10) comprises an all-solid-state battery laminate (6). The laminate (6) includes multiple all-solid state unit cells. Each unit cell includes the following laminated in order: a positive electrode current collector (1), a positive electrode active material layer (2), a solid electrolyte layer (5), a negative electrode active material layer (3) and a negative electrode current collector (1) (paragraphs [0052, 0068] and figure 2B). 
A resin layer (7) covers a side surface of the laminate (6) (paragraph [0111] and figure 9A). 
Each current collector (1) protrudes outward relative to the other layers (paragraph [0069] and figure 2B). As such, each current collector (1) has a portion which overlaps adjacent layers – this is the laminated part. Similarly, each current collector (1) also has a portion which extends beyond the adjacent layers – this is the extending part.
The extending part of each current collector (1) is embedded in the resin layer (7) (figures 5B and 9A). 
Iwano fails to teach that the surface roughness of the extending part is greater than the surface roughness of the laminated part.
Hirose teaches a laminate battery (10), having current collectors (16) protruding outward relative to positive electrode layers (18) and negative electrode layers (20). The side of the laminate battery (10) is covered with a resin layer (30) such that the ends of the current collectors (16) are embedded in the resin layer (30). 
Hirose teaches that forming an uneven surface (26a) on the ends of the current collectors (16) improves the bonding strength of the resin layer (30) to the current collectors (16), because the resin flows into the recesses of the uneven surface (26a) (paragraph [0040]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to form an uneven (“roughened”) surface on the extending part of the current collectors (1) in Iwano’s assembly for the purpose of improving the bonding strength between the current collectors and the resin layer (7).
In the combination of Iwano and Hirose there are protrusions (“bosses”) on the surface of the extending part (Hirose’s figures 3-5) – therefore the surface is considered “embossed”.
Regarding claim 2, Iwano teaches that each current collector (1) includes a laminated part and an extending part (figure 2B).
Regarding claim 3, Iwano teaches that both surfaces of current collectors (1) include a laminated part and an extending part (figure 2B).
Regarding claim 4, Iwano teaches that the positive electrode active material layer (2) is recessed inward relative to the other layers (paragraph [0069] and figure 2B). Therefore in a plan view, that the positive electrode active material layer (2) and the negative electrode active material layer (3) have different areas.
Regarding claim 5, Iwano teaches that the positive electrode active material layer (2) is recessed inward relative to the other layers (paragraph [0069] and figure 2B). Therefore in a plan view, the negative electrode active material layer (3) has a larger area than the positive electrode active material layer (2).
Regarding claim 6, Iwano teaches that the resin layer (7) is made of a thermoplastic resin (paragraph [0074]). 
The resin layer (7) is also cured (paragraph [0077]) – therefore it is a curable resin. 
Regarding claim 7, Iwano teaches that the resin layer (7) bonds the layers together, therefore the all-solid-state battery is “restrained in the lamination direction”.
Regarding claim 8, Iwano teaches that the all-solid-state battery is a lithium-ion all-solid-state secondary battery (paragraph [0061]).

Response to Arguments
Applicant's arguments filed on 28 March 2022 have been fully considered but they are not persuasive. 
Applicant attempts to argue that the term “embossed surface” requires a specific process such as a metal forming process including a roller. 
In the first place, applicant should note that the instant claims are drawn to a product, not a process. Even if it were to be understood that the adjective “embossed” required the specific process described by applicant, the claim would be considered a product-by-process claim.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
	An embossed surface includes a raised pattern or design. In the structure of Iwano as modified by Hirose, there is a raised pattern defined by the protrusions formed on the extending part of each current collector. As such, the structure of Iwano as modified by Hirose meets the required “embossed surface” limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724